DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 are claiming “these radar data” this term makes the claim unclear as the claim fails to define which of the radar data is required for this limitation.  
Claims 2-3 are rejected as they depend on rejected claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to obtaining a segmentation of a radar recording of an environment without significantly more. The claim(s) recite(s) the radar sensor and the respective angles between the objects and the radar sensor belonging to these distances, and the artificial neural network with the differences between the second characteristics and the initial characteristics, which is mathematical computation that can be done mentally.  This judicial exception is not integrated into a practical application because the judicial exception does not provide improvements to functioning of any technology, use any particular machine or transform the data in to a different state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are simply data gathering using the radar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson et al (US 6,487,500) in view of Peer et al (US 6,163,755).  
With respect to claim 1 as best understood, Lemelson discloses An evaluation device for obtaining a segmentation of a radar recording of an environment, comprising:
an input interface configured to obtain initial training data, wherein the initial training data comprises radar data of the radar recording and initial characteristics of objects located in the environment recorded with a radar sensor, wherein the radar sensor generates the radar recording, wherein the radar data comprises the respective distances of these objects to the radar sensor and the respective angles between the objects and the radar sensor belonging to these distances, and 
wherein the evaluation device is configured to forward propagate an artificial neural network with the initial training data, 
wherein the evaluation device is configured to obtain second characteristics of the objects determined with the artificial neural network in the forward propagation, and
wherein the evaluation device is configured to obtain weighting factors for neural connections of the artificial neural network through backward propagation of the artificial neural network with the differences between the second characteristics and the initial characteristics, and
wherein the evaluation device obtains the segmentation of the environment from a renewed forward propagation with these radar data. (see Abstract, objects “segmentation” are detected in the received data from radar data by using neural network by analyzing the radar data, see figure 6 for neural network and col. 24, lines 15-45 which define the neural network for having processing elements “neural connections” with weighting elements “weighting factors” with forward propagation), as claimed.   
However, Lemelson fails to explicitly disclose wherein the evaluation device is configured to obtain second characteristics of the objects determined with the artificial neural network in the forward propagation, and
wherein the evaluation device is configured to obtain weighting factors for neural connections of the artificial neural network through backward propagation of the artificial neural network with the differences between the second characteristics and the initial characteristics, as claimed.  
Peer teaches wherein the evaluation device is configured to obtain second characteristics of the objects determined with the artificial neural network in the forward propagation, and
wherein the evaluation device is configured to obtain weighting factors for neural connections of the artificial neural network through backward propagation of the artificial neural network with the differences between the second characteristics and the initial characteristics, (see col. 7, lines 26-51, neural networks are trained to identify the obstacles from images using the data base of potential obstacles “second characteristics” and see figure 4), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of object detection using image analysis.  Teaching of Peer can be incorporated in to Lemelson’s system as it suggested in figure 6 of Lemelson as neural network (for suggestion) and modification to the system will yield a more accurate obstacle detection system (for motivation).  

With respect to claim 2, as best understood the combination of Lemelson and Peer further discloses wherein the evaluation device is configured to obtain a virtual image of the environment from the radar recording with the artificial neural network based on the initial characteristics and the segmentation, (see Lemelson figure 3, 54 camera for image of environment), as claimed.

With respect to claim 3, as best understood the combination of Lemelson and Peer further discloses wherein the initial characteristics are characteristics of at least one of the following: at least one street, objects on or adjacent to at least one street, traffic signs, and crash barriers or other vehicle retention systems, (see Lemelson figure 19, and col. 33, lines 46-47, traffic lanes), as claimed.

Claim 6 as best understood is rejected for the same reasons as set forth in the rejection of claim 1, because claim 6 claims subject matter to the similar scope as claimed in claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/             Primary Examiner, Art Unit 2663